      Case 1:19-cv-01517-DLC Document 60 Filed 05/26/20 Page 1 of 12



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------- X
                                        :
 SUSAN PAYNE,                           :
                                        :
                          Plaintiff,    :             19cv1517 (DLC)
                                        :
                -v-                     :            OPINION AND ORDER
                                        :
 MCGETTIGAN’S MANAGEMENT SERVICES LLC, :
 and DENNIS MCGETTIGAN,                 :
                                        :
                          Defendants.   :
                                        :
 -------------------------------------- X

APPEARANCES

For the plaintiff:
Derek Smith Law Group, PLLC
Rachel Allen
One Penn Plaza, Suite 4905
New York, New York 10119

For the defendants:
Greenberg Traurig, LLP
Jerrold F. Goldberg
200 Park Avenue
New York, NY 10166

DENISE COTE, District Judge:

     Plaintiff Susan Payne has brought this action for

employment discrimination against Dennis McGettigan

(“McGettigan”) and McGettigan’s Management Services LLC (“MMS”).

She alleges that the defendants discriminated and retaliated

against her in violation of Title VII of the Civil Rights Act of

1964, 42 U.S.C. § 2000a et seq. (“Title VII”), the New York

State Human Rights Law, N.Y. Executive Law § 290 et seq.
      Case 1:19-cv-01517-DLC Document 60 Filed 05/26/20 Page 2 of 12



(“NYSHRL”), the New York City Human Rights Law, N.Y.C. Admin.

Code § 8-101 et seq. (“NYCHRL”), and 42 U.S.C. § 1981 (“Section

1981”).   McGettigan has moved to dismiss on personal

jurisdiction and administrative exhaustion grounds.

McGettigan’s motion is denied.


                               Background

     The following facts are drawn from the Amended Complaint

(“FAC”) or documents upon which it relies.        For the purposes of

deciding this motion, plaintiff’s factual allegations are

accepted as true and all reasonable inferences are drawn in

plaintiff’s favor.

Plaintiff’s Allegations

     McGettigan owns a chain of Irish pubs with locations in the

United States, Europe, Asia, and the Middle East, all of which

share the name “McGettigan’s.”      Plaintiff alleges that the

McGettigan’s pubs are operated through various business

entities, all of which share executives and management-level

employees and are personally owned by McGettigan.         In 2015,

Payne was hired at the McGettigan’s located in New York City

(the “Bar”).   The Bar was operated through MMS, in which

McGettigan has a substantial ownership interest.         Although




                                    2
      Case 1:19-cv-01517-DLC Document 60 Filed 05/26/20 Page 3 of 12



McGettigan resides abroad, 1 he routinely visited the Bar to

manage its business.    Plaintiff asserts that McGettigan and MMS

were her joint employers.

     Payne alleges that from the first day of her employment at

the Bar, she was subjected to racial and sexual harassment by a

regular customer, principally in the form of slurs and other

derogatory language that the customer directed towards her.

According to the plaintiff, she repeatedly complained about the

customer’s behavior to her supervisors.       In particular, during

September 2017 Payne complained to the Bar’s General Manager,

whom the FAC identifies only as “Mark.”       Mark responded that he

would not ban the customer from the Bar, in part because

McGettigan would fire Mark if he did so.        Plaintiff’s employment

at the Bar was terminated in February 2018.

Procedural History

     In April 2018, Payne filed a charge with the Equal

Employment Opportunity Commission (“EEOC”).        Payne’s EEOC charge

was filed by counsel on her behalf and brought against only MMS.

Concerning McGettigan, the EEOC charge alleged merely that he

was the owner of MMS.




1 The FAC alleges that McGettigan resides in Ireland or the
United Arab Emirates.

                                    3
      Case 1:19-cv-01517-DLC Document 60 Filed 05/26/20 Page 4 of 12



     The original complaint in this action was filed on February

18, 2019.   It named as defendants MMS and two of Payne’s

supervisors, but not McGettigan.        On September 6, plaintiff

filed the FAC, which added McGettigan as a defendant.          Plaintiff

voluntarily dismissed her claims against the two supervisors,

leaving as defendants only MMS and McGettigan.         On September 23,

MMS filed a suggestion of bankruptcy, and proceedings against it

were stayed.   A Memorandum Opinion and Order of November 19

authorized substitute service on McGettigan.        See Payne v.

McGettigan’s Mgmt. Servs. LLC, No. 19cv1517 (DLC), 2019 WL

6647804, at *2 (S.D.N.Y. Nov. 19, 2019).

     On January 16, 2020, McGettigan moved to dismiss the FAC

for lack of personal jurisdiction and failure to exhaust

administrative remedies.     That motion became fully submitted on

February 21.


                               Discussion

     Plaintiff’s allegations are sufficient to support the

exercise of personal jurisdiction over McGettigan.         And although

plaintiff’s counsel failed to include McGettigan in the EEOC

charge, the Title VII claims against him may proceed because

McGettigan shares an identity of interest with MMS.




                                    4
         Case 1:19-cv-01517-DLC Document 60 Filed 05/26/20 Page 5 of 12



I.   Personal Jurisdiction

     A.      Legal Standard

     “In order to survive a motion to dismiss for lack of

personal jurisdiction, a plaintiff must make a prima facie

showing that jurisdiction exists.          A plaintiff must include an

averment of facts that, if credited by the ultimate trier of

fact, would suffice to establish jurisdiction over the

defendant.”      SPV Osus Ltd. v. UBS AG, 882 F.3d 333, 342 (2d Cir.

2018) (citation omitted); see also MacDermid, Inc. v. Deiter,

702 F.3d 725, 727 (2d Cir. 2012) (“[W]hen a motion to dismiss

for lack of jurisdiction is decided on the basis of affidavits

and other written materials, the plaintiff need only make a

prima facie showing.” (citation omitted)).           In conducting this

inquiry, courts “constru[e] all pleadings and affidavits in the

light most favorable to the plaintiff and resolv[e] all doubts

in the plaintiff’s favor.”        SPV Osus Ltd., 882 F.3d at 342

(citation omitted).

     In determining whether personal jurisdiction exists, “a

court must look first to the long-arm statute of the forum

state.     If the exercise of jurisdiction is appropriate under

that statute, the court must decide whether such exercise

comports with the requisites of due process.”           Friedman v.




                                       5
      Case 1:19-cv-01517-DLC Document 60 Filed 05/26/20 Page 6 of 12



Bloomberg L.P., 884 F.3d 83, 90 (2d Cir. 2017) (citation

omitted).

     New York’s long-arm statute, N.Y. C.P.L.R. § 302(a)

provides that a defendant is subject to personal jurisdiction in

New York when “(1) the defendant transacted business within the

state; and (2) the claim asserted arises from that business

activity.”   Licci by Licci v. Lebanese Canadian Bank, SAL, 834

F.3d 201, 209 (2d Cir. 2016) (citation omitted).         In order to

exercise jurisdiction over a claim, a court must find “an

articulable nexus, or a substantial relationship, between the

claim asserted and the actions that occurred in New York.”             Best

Van Lines, Inc. v. Walker, 490 F.3d 239, 246 (2d Cir. 2007)

(citation omitted).

     [T]he ‘arising from’ prong of section 302(a)(1) does
     not require a causal link between the defendant’s New
     York business activity and a plaintiff’s injury.
     Instead, it requires a relatedness between the
     transaction and the legal claim such that the latter
     is not completely unmoored from the former, regardless
     of the ultimate merits of the claim.

Licci ex rel. Licci v. Lebanese Canadian Bank, SAL, 732 F.3d

161, 168–69 (2d Cir. 2013) (citation omitted); see also Al

Rushaid v. Pictet & Cie, 68 N.E.3d 1, 11 (N.Y. 2016) (“The claim

need only be in some way arguably connected to the transaction.”

(citation omitted)).




                                    6
         Case 1:19-cv-01517-DLC Document 60 Filed 05/26/20 Page 7 of 12



     Three conditions must be met for the exercise of specific

jurisdiction over a nonresident defendant to satisfy the

requirements of due process:

     First, the defendant must have purposefully availed
     itself of the privilege of conducting activities
     within the forum State or have purposefully directed
     its conduct into the forum State. Second, the
     plaintiff’s claim must arise out of or relate to the
     defendant’s forum conduct. Finally, the exercise of
     jurisdiction must be reasonable under the
     circumstances.

U.S. Bank Nat’l Ass’n v. Bank of Am. N.A., 916 F.3d 143, 150 (2d

Cir. 2019) (citation omitted).

     B.      Application

     Plaintiff has made the required prima facie showing of

personal jurisdiction.        That McGettigan routinely visited and

managed the Bar constitutes transaction of business in New York

state.     Likewise there is an articulable nexus between

McGettigan’s New York business activities and plaintiff’s

employment discrimination claims.           Plaintiff has alleged that

the Bar’s general manager said he could do nothing about the

customer harassing Payne because McGettigan would fire him if he

did take such corrective action.           From this allegation, a

reasonable inference can be drawn that McGettigan’s New York

business activities -- specifically, his management of the Bar’s

employees -- impeded the Bar from resolving Payne’s complaints

concerning a hostile work environment.           Plaintiff’s allegations


                                       7
       Case 1:19-cv-01517-DLC Document 60 Filed 05/26/20 Page 8 of 12



are likewise sufficient to satisfy the requisites of

constitutional due process.

II.   Exhaustion

      A.   Legal Standard

      Before bringing suit under Title VII, a plaintiff must

exhaust available administrative remedies by filing a timely

complaint with the EEOC or an authorized state agency.           42

U.S.C. § 2000e-5(f)(1); Duplan v. City of New York, 888 F.3d

612, 621 (2d Cir. 2018).      Failure to exhaust administrative

remedies under Title VII is an affirmative defense.           Hardaway v.

Hartford Pub. Works Dep’t, 879 F.3d 486, 491 (2d Cir. 2018).            An

affirmative defense is grounds for dismissal when it is clear

from the face of the complaint and documents integral thereto

that plaintiff’s claims are barred.        Sewell v. Bernardin, 795

F.3d 337, 339 (2d Cir. 2015); Holowecki v. Fed. Express Corp.,

440 F.3d 558, 565-66 (2d Cir. 2006).

      “The purpose of [Title VII’s] exhaustion requirement is to

give the administrative agency the opportunity to investigate,

mediate, and take remedial action.”        Fowlkes v. Ironworkers

Local 40, 790 F.3d 378, 384 (2d Cir. 2015) (citation omitted).

A plaintiff can generally bring a lawsuit against only those

entities named in the initial EEOC charge.         Johnson v. Palma,

931 F.2d 203, 209 (2d Cir. 1991); see also 42 U.S.C. § 2000e-



                                     8
      Case 1:19-cv-01517-DLC Document 60 Filed 05/26/20 Page 9 of 12



5(f)(1) (providing that after administrative exhaustion “a civil

action may be brought against the respondent named in the

charge” (emphasis added)).     Under a limited exception to this

rule, a Title VII action may “proceed against an unnamed party

where there is a clear identity of interest between the unnamed

defendant and the party named in the administrative charge.”

Vital v. Interfaith Med. Ctr., 168 F.3d 615, 619 (2d Cir. 1999)

(citation omitted).

     In determining whether there is such an identity of

interest, the Court must consider four factors:

     1) whether the role of the unnamed party could through
     reasonable effort by the complainant be ascertained at
     the time of the filing of the EEOC complaint; 2)
     whether, under the circumstances, the interests of a
     named party are so similar as the unnamed party’s that
     for the purpose of obtaining voluntary conciliation
     and compliance it would be unnecessary to include the
     unnamed party in the EEOC proceedings; 3) whether its
     absence from the EEOC proceedings resulted in actual
     prejudice to the interests of the unnamed party; 4)
     whether the unnamed party has in some way represented
     to the complainant that its relationship with the
     complainant is to be through the named party.

Id. (citation omitted).     In evaluating the second factor, a key

consideration is whether the unnamed party exercised control

over the labor relations of the entity named in the EEOC charge.

See Cook v. Arrowsmith Shelburne, Inc., 69 F.3d 1235, 1241-42

(2d Cir. 1995).   No single factor is dispositive; courts weigh

the factors holistically.     See id. at 1242.



                                    9
       Case 1:19-cv-01517-DLC Document 60 Filed 05/26/20 Page 10 of 12



       B.   Application

       Plaintiff named only MMS in her EEOC charge, but her Title

VII claim may proceed against McGettigan under the identity of

interest exception.      The first factor weighs against the

plaintiff:    Payne could have determined McGettigan’s role

through reasonable effort -- indeed, she was allegedly told that

McGettigan had impeded MMS employees from resolving her

complaints.    But the second and third factors weigh in

plaintiff’s favor.     McGettigan allegedly exercised centralized

control over all the McGettigan’s locations and was the owner of

MMS.    In addition, McGettigan allegedly exercised control over

the Bar’s refusal to address Payne’s complaints and over the

ultimate termination of her employment.          As to the third factor,

McGettigan concedes that he suffered no prejudice because

conciliation before the EEOC was not held.          As to the fourth

factor, there is no allegation that McGettigan represented that

he was establishing an employment relationship with Payne

through MMS.

       When the second and third factors weigh in the Title VII

plaintiff’s favor, it is appropriate to excuse the failure to

exhaust administrative remedies.          See Cook, 69 F.3d at 1242.

Weighing the factors together, McGettigan shares an identity of




                                     10
        Case 1:19-cv-01517-DLC Document 60 Filed 05/26/20 Page 11 of 12



interest with MMS.      Plaintiff’s Title VII claims against him may

therefore proceed. 2

       McGettigan argues that Payne may not invoke the identity of

interest exception because counsel represented her before the

EEOC.    In adopting the identity of interest exception, the

Second Circuit observed that EEOC charges “generally are filed

by parties not versed in the vagaries of Title VII and its

jurisdictional and pleading requirements.”          Palma, 931 F.2d at

209.    Some district court decisions have reasoned that this

language renders the exception unavailable to plaintiffs whose

EEOC charges were filed by counsel. 3        But the Second Circuit has

not imposed such a limitation.

        While the Second Circuit observed that EEOC charges were

“generally” filed without the assistance of counsel, it created

a multi-part test that did not include a complainant’s pro se

status as one element of the test.         It stated without


2 While McGettigan seeks dismissal of the whole complaint for
failure to exhaust administrative remedies, there is no
exhaustion requirement for claims under 42 U.S.C. § 1981, the
NYSHRL, or the NYCHRL.

3 See, e.g., Bernstein v. Seeman, 593 F. Supp. 2d 630, 634
(S.D.N.Y. 2009); Darden v. DaimlerChrysler N. Am. Holding Corp.,
191 F. Supp. 2d 382, 389-90 (S.D.N.Y. 2002). But see Ruiz v.
New Avon LLC, No. 18cv9033 (VSB), 2019 WL 4601847, at *11
(S.D.N.Y. Sept. 22, 2019) (“[P]rior representation by counsel is
not necessarily dispositive in determining whether the identity
of interest exception may apply.”).


                                      11
     Case 1:19-cv-01517-DLC Document 60 Filed 05/26/20 Page 12 of 12



reservation that Title VII suits may “proceed against an unnamed

party where there is a clear identity of interest between the

unnamed defendant and the party named in the administrative

charge.”   Palma, 931 F.2d at 209.      Because such an identity of

interest exists here, the fact that Payne’s EEOC charge was

filed with the assistance of counsel does not bar her Title VII

claims against McGettigan. 4


                               Conclusion

     McGettigan’s January 16, 2020 motion to dismiss is denied.


Dated:     New York, New York
           May 26, 2020s


                                         ____________________________
                                                  DENISE COTE
                                         United States District Judge




4 Although McGettigan is not entitled to dismissal on
administrative exhaustion grounds, plaintiff will ultimately be
required to prove that McGettigan was her employer in order to
subject him to Title VII liability. While failure to exhaust is
an affirmative defense, McGettigan’s employer status is an
element of Payne’s Title VII claims -- one which discovery will
reveal whether or not she can prove. See Turley v. ISG
Lackawanna, Inc., 774 F.3d 140, 155 (2d Cir. 2014) (evaluating
plaintiff’s evidence that parent and subsidiary entities
constituted a single employer); Raspardo v. Carlone, 770 F.3d
97, 113 (2d Cir. 2014) (individuals only liable under Title VII
when they are “the plaintiffs’ actual employers”).

                                   12
